Citation Nr: 0409546	
Decision Date: 04/13/04    Archive Date: 04/21/04

DOCKET NO.  03-03 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for poor circulation in the 
lower extremities.

2.  Entitlement to service connection for arthritis of the knees.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to service connection for hammertoes.

5.  Entitlement to service connection for gout.

6.  Whether new and material evidence has been presented to reopen 
a claim for service connection for a conversion reaction 
manifested by recurrent somnambulism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1957 to June 1959.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from decisions of December 2002 and later by the Department 
of Veterans Affairs (VA) Waco, Texas, regional office (RO).  A 
video-conference hearing was held at the RO in November 2003 
before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal has 
been obtained, and the VA has satisfied the duty to notify the 
veteran of the law and regulations applicable to the claims, the 
evidence necessary to substantiate the claims, and what evidence 
was to be provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  Poor circulation in the lower extremities was not present 
until many years after separation from service, is not related to 
any incident during service, and was not caused or aggravated by 
the veteran's service-connected tendonitis of the right ankle.

3.  Arthritis of the knees was not present until many years after 
separation from service, is not related to any incident during 
service, and was not caused or aggravated by the veteran's 
service-connected tendonitis of the right ankle.

4.  Bilateral pes planus was noted on entrance into service, did 
not increase in severity during service, and was not caused or 
aggravated by the veteran's service-connected tendonitis of the 
right ankle.

5.  Hammertoes were not present until many years after separation 
from service, are not related to any incident during service, and 
were not caused or aggravated by the veteran's service-connected 
tendonitis of the right ankle.

6.  Gout was not present until many years after separation from 
service, is not related to any incident during service, and was 
not caused or aggravated by the veteran's service-connected 
tendonitis of the right ankle.

7.  The RO denied service connection for a conversion reaction 
manifested by recurrent somnambulism in September 1963 on the 
basis that the somnambulism pre-existed service and had not been 
incurred in or aggravated by service.  The veteran was notified in 
writing of the decision, but he did not perfect a substantive 
appeal within one year of notification.

8.  The additional evidence submitted since the previous RO 
decision is not so significant that it must be considered in order 
to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Poor circulation in the lower extremities was not incurred in 
or aggravated by service, may not be presumed to have been 
incurred in service, and was not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2003).

2.  Arthritis of the knees was not incurred in or aggravated by 
service, may not be presumed to have been incurred in service, and 
was not proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).

3.  Bilateral pes planus was not incurred in or aggravated by 
service, arthritis of the feet may not be presumed to have been 
incurred in service, and pes planus was not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2003).

4.  Hammertoes were not incurred in or aggravated by service, 
arthritis of the toes may not be presumed to have been incurred in 
service, and hammertoes were not proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2003).

5.  Gout was not incurred in or aggravated by service, may not be 
presumed to have been incurred in service, and was not proximately 
due to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2003).

6.  The additional evidence received since the September 1963 RO 
decision denying service connection for a psychiatric disorder 
does not constitute new and material evidence.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2003).

7.  The RO's September 1963 decision denying service connection 
for a psychiatric disorder is final and has not been reopened. 38 
U.S.C.A. §§ 1110, 1131, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a) (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The Act 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of enactment 
and not yet final as of that date.  The new law eliminates the 
concept of a well-grounded claim, and redefines the obligations of 
the VA with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to notify 
the appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete a 
claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty 
to assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will provide 
to a claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied claim.

The Court's decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; 
(3) inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  This fourth 
requirement has been determined by the VA General Counsel to be 
obiter dictum which is not binding on the VA.  See VAOPGCPREC 1-
2004.  

The Board finds that the VA's duties under the law and revised 
implementing regulations have been fulfilled.  The veteran was 
provided adequate notice as to the evidence needed to substantiate 
his claims.  The Board concludes the discussions in the rating 
decision, the statement of the case (SOC), the supplemental 
statement of the case (SSOC) and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate the claims and complied with the VA's notification 
requirements.  The documents, such as two letters dated in June 
2001, provided the veteran with a specific explanation of the type 
of evidence necessary to substantiate his claims, as well as an 
explanation of what evidence was to be provided by him and what 
evidence the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
Board finds that in the letters and other correspondence the 
appellant was fully notified of the need to give to VA any 
evidence pertaining to his claim.  In the letters dated in June 
2001, the RO notified the veteran what the evidence must show to 
establish entitlement to service-connected compensation benefits.  
The RO requested that the veteran provide the dates and places of 
all treatment from the date of discharge to present.  He was 
advised that the RO would request records on his behalf from 
private doctors, but that it was his responsibility to ensure that 
the records were received.  The also RO advised him that they 
would get any VA records and schedule any necessary examinations.  
The RO also supplied the veteran with the applicable regulations 
in the SOC and SSOC, including the new VCAA implementing 
regulation.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is needed.   
All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Court's decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) also held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, the VCAA 
notification occurred in June 2001, and the adjudication of the 
claims occurred later in December 2002.  Thus, the timing of the 
notification was proper.  

The Board also finds that all relevant facts have been properly 
developed to the extent possible.  The veteran's service medical 
records and post service records have been obtained.  He has been 
afforded VA examinations, and appropriate opinions have been 
obtained.  He has had a hearing.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of evidence 
is required.  

In the circumstances of this case, a remand to have the RO take 
additional action under the new Act and implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are to be 
avoided).  The VA has satisfied its obligation to notify and 
assist the veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking these 
factors into consideration, there is no prejudice to the veteran 
in proceeding to consider the claims on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to disease or 
injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 
1110, 1131.  If a chronic disorder such as arthritis is manifest 
to a compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred in 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

Every veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance or enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated by 
service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting disease or injury will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during service, unless there is a 
specific finding that the increase in disability during service is 
due to the natural progress of the disease.  See 38 U.S.C.A. § 
1153.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis of 
all of the evidence of record pertaining to the manifestations of 
the disability prior to, during, and after service.  See 38 C.F.R. 
§ 3.306(b).  Temporary or intermittent flare-ups during service of 
a pre-existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying condition, 
as contrasted to the symptoms, is worsened.  See Jensen v. Brown, 
4 Vet. App. 304, 306-307 (1993).  See also Beverly v. Brown, 9 
Vet. App. 402 (1996) (which held that a veteran is not entitled to 
service connection for aggravation of a pre-service knee disorder 
where the veteran experienced some pain and stiffness in the knee 
during service, but there was no evidence to show that the veteran 
experienced persistent worsening of his knee condition in service, 
and in fact, the record showed that the veteran's knee condition 
actually improved while he was in service).

Service connection connotes many factors but basically it means 
that the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting such service, 
was aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  Each disabling condition 
shown by a veteran's service records, or for which he seeks a 
service connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which he 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations as to service connection will be based 
on review of the entire evidence of record, with due consideration 
to the policy of the VA to administer the law under a broad and 
liberal interpretation consistent with the facts in each 
individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service connected, 
unless clearly attributable to intercurrent causes.  This rule 
does not mean that any manifestation of joint pain, any 
abnormality of heart action or heart sounds, any urinary findings 
of casts, or any cough, in service will permit service connection 
of arthritis, disease of the heart, nephritis, or pulmonary 
disease, first shown as a clear-cut clinical entity, at some later 
date.  For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to identify 
the disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word ``Chronic.''  When the 
disease identity is established (leprosy, tuberculosis, multiple 
sclerosis, etc.), there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service connection 
without their aid.  38 C.F.R. § 3.303(d).


I.  Entitlement To Service Connection For Poor
 Circulation In The Lower Extremities.

During the hearing held in November 2003, the veteran did not 
specifically testify regarding his poor circulation in his lower 
extremities, but he generally averred that problems in his lower 
extremities developed in service or were secondary to his service-
connected disability of the right ankle.  

The veteran's service medical records do not contain any 
references to circulation problems in the lower extremities.  The 
report of a medical board survey dated in April 1959 refers only 
to sleepwalking.  The report of a medical examination conducted in 
June 1959 for the purpose of his discharge shows that clinical 
evaluation of the vascular system and lower extremities was 
normal.   

There is also no evidence of poor circulation of the lower 
extremities within a year after separation from service.  The 
report of a medical examination conducted by the VA in September 
1963 shows that the lymphatic and hemic systems were normal, his 
cardiovascular system was normal, he had no edema, there were no 
varicose veins, and the musculoskeletal system was normal.  

The earliest evidence of the presence of poor circulation in the 
lower extremities is from many years after separation from 
service, and contains no indication that it is related to service 
or to his service connected right ankle tendonitis.  On the 
contrary, the Board notes that the current treatment records 
reflect that the veteran has diabetes and was a former smoker; 
both risk factors commonly associated with poor circulation.  In 
this regard, a VA record dated in May 2002 shows that after 
reporting complaints of calf tightness and pain, it was noted that 
the veteran had decreased sensation and decreased pulses since the 
last assessment.  The treating therapist noted that during 
discussions he reinforced diabetes mellitus control with the 
veteran.  

In summary, poor circulation in the lower extremities was not 
present until many years after separation from service, and is not 
related to any incident during service.  The disorder was not 
caused or aggravated by the service-connected right ankle 
tendonitis.  Accordingly, the Board concludes that poor 
circulation in the lower extremities was not incurred in or 
aggravated by service, may not be presumed to have been incurred 
in service, and was not proximately due to or the result of a 
service-connected disability.  

II.  Entitlement To Service Connection For Arthritis Of The Knees.

During the hearing held in November 2003, the veteran gave 
testimony which was to the effect that he injured his right ankle 
in service, developed arthritis there, and that the arthritis 
subsequently spread to other parts of his lower extremities.  

The report of a medical history given by the veteran in May 1957 
for the purpose of his enlistment shows that he reported having a 
trick or locked knee.  Similarly, a service medical record dated 
July 10, 1957, shows that upon reporting for training an 
examination revealed a "History of trick knee - joint stable.  
NCD" [not considered disabling].  In spite of the history given by 
the veteran, the Board concludes that he may be presumed to have 
been in sound condition upon entrance into service as it appears 
that no actual defect of the knee was found on physical 
examination. 

Nevertheless, the service medical records provide no basis for 
establishing service connection for a disorder of the knees.  The 
veteran's service medical records do not contain any references to 
arthritis of the knees.  There are no service medical records 
showing any injury to the knee during service or treatment for any 
complaints pertaining to the knee.  The report of a medical 
examination conducted in June 1959 shows that clinical evaluation 
of the lower extremities was normal.

There is also no evidence of arthritis of the knees within a year 
after separation from service.  The report of a medical 
examination conducted by the VA in September 1963 shows that the 
musculoskeletal system was normal.  

There is no medical evidence that the veteran's current arthritis 
of the knees is related to service or to his service connected 
right ankle disorder.  The Court has held that lay persons, such 
as the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion as 
to the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  

In summary, the Board finds that arthritis of the knees was not 
present until many years after separation from service, is not 
related to any incident during service, and was not caused or 
aggravated by the service-connected right ankle disorder.  
Accordingly, the Board concludes that arthritis of the knees was 
not incurred in or aggravated by service, may not be presumed to 
have been incurred in service, and was not proximately due to or 
the result of a service-connected disability.  

III.  Entitlement To Service Connection For Bilateral Pes Planus.

The veteran testified during the hearing held in September 2003 
that he was not aware of having had pes planus prior to service, 
but that he had flat feet upon exiting service.  He further 
testified that the flat feet had since become painful.    

The veteran's service medical records show that pes planus was 
found upon entrance into service.  The report of a medical 
examination conducted in May 1957 for the purpose of his 
enlistment shows that examination revealed second degree pes 
planus, with no symptoms.  

There is no indication in the service medical records that the 
veteran's pre-existing pes planus increased in severity during 
service.  There are no records of complaints pertaining to pes 
planus.  The report of a medical examination conducted in June 
1959 for the purpose of his separation from service is negative 
for references to pes planus.  

There is also no evidence of the presence of arthritis of the feet 
within a year after separation from service.  The earliest records 
pertaining to the feet are from many years after separation from 
service and contain no medical opinion linking current problems 
with the feet to service.  

The Board is of the opinion that the contemporaneous service 
medical records have more probative value than the veteran's 
subjective recollections many years later.  Based on the foregoing 
evidence, the Board finds that bilateral pes planus was noted on 
entrance into service and did not increase in severity during 
service.  Accordingly, the Board concludes that bilateral pes 
planus was not incurred in or aggravated by service, and arthritis 
of the feet may not be presumed to have been incurred in service.  

IV.  Entitlement To Service Connection For Hammertoes.

During the hearing held in September 2003, the veteran testified 
that he believed that his hammertoes were partially due to his 
service-connected right ankle tendonitis.  

The veteran's service medical records do not contain any 
references to hammertoes.  There is no medical evidence of 
arthritis of the toes within a year after separation from service.  
There is no medical evidence relating a current problem with 
hammertoes to service or to the veteran's service-connected right 
ankle tendonitis.  

Based on the foregoing evidence, the Board finds that hammertoes 
were not present until many years after separation from service, 
and are not related to any incident during service.  Accordingly, 
the Board concludes that hammertoes were not incurred in or 
aggravated by service, and arthritis of the toes may not be 
presumed to have been incurred in service.  

V.  Entitlement To Service Connection For Gout.

The veteran testified during the hearing held in September 2003 
that his gout had been diagnosed about 6 or 7 months prior to the 
hearing.  He reported that his doctors had told him that it was 
due to his service-connected right ankle disorder.  However, those 
statements by the veteran are not sufficient to support the claim.  
The Court has held that hearsay medical evidence, as transmitted 
by a lay person, is not sufficient to support a claim because the 
connection between what a physician said and the lay person's 
account of what the physician purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See 
also Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

The only medical opinions which are of record are contained in a 
VA examination report dated in June 2003 in which the examiner 
stated that "the veteran's right ankle gout is not related to his 
in service injury" and in a VA examination dated in December 2001 
in which the examiner stated that "The gout does not occur because 
the patient sprained his ankle."   

Based on the foregoing evidence, the Board finds that gout was not 
present until many years after separation from service, and is not 
related to any incident during service or to the veteran's 
service-connected right ankle disorder.  Accordingly, the Board 
concludes that gout was not incurred in or aggravated by service, 
may not be presumed to have been incurred in service, and was not 
proximately due to or the result of a service-connected 
disability.  

VI.  Whether New And Material Evidence Has Been Presented To 
Reopen
 A Claim For Service Connection For A Conversion Reaction
 Manifested By Recurrent Somnambulism.

In September 1963, the RO denied service connection for a nervous 
disorder.  The evidence upon which the RO formulated its previous 
denial of service connection may be briefly summarized.  In the 
decision, the RO specifically noted that the service medical 
records reflected that the veteran was seen in service for sleep 
walking and reported that he had been troubled with that condition 
as long as he could remember.  A Naval psychiatrist recommended 
discharge from service with a diagnosis of somnambulism, EPTE 
[existed prior to entrance].  

The RO also noted that it was the opinion of the service medical 
survey board that the condition was not aggravated by the 
circumstances peculiar to naval service.  Therefore, the RO 
concluded that service connection for such disorder was not 
warranted.  The veteran was informed in writing of the denial 
later that month.  In the letter, it was noted that to establish 
entitlement to this benefit, the evidence must show that he had a 
disability that was incurred or aggravated in the line of duty.  
The letter further noted that the evidence, including his service 
records, did not meet those requirements.  

The veteran later attempted to reopen the claim, but his request 
was denied in a decision of December 1998.  He did not perfect an 
appeal

Prior RO decisions are final, and may be reopened only upon the 
receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and material. 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. §§ 5108, 7104(b).  
A "two-step analysis" is used to evaluate a claim to reopen. Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991).  The first step 
involves a determination as to whether the evidence presented is 
new and material; and the second step is a review of all of the 
evidence of record to determine the outcome of the claim on the 
merits. Id.  The second step is only required if the evidence 
presented is found to be new and material, and thereby sufficient 
to reopen the claim at issue; if the evidence is not new and 
material then review on the merits is not justified. Manio, supra; 
see also Sutton v. Brown, 9 Vet. App. 553, 562 (1996).

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously denied 
claim. 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. §§ 
3.156(a), 3.159(c)).  However, those specific provisions are 
applicable only to claims filed on or after August 29, 2001. 66 
Fed. Reg. at 45,620.  Because the appellant's claim was received 
in April 2001, the amended regulations are not for application.

Pursuant to the applicable regulation, new and material evidence 
means evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor redundant, 
and which by itself, or in connection with evidence previously 
assembled is so significant that it must be considered in order to 
fairly decide the merits of the claim. 38 C.F.R. § 3.156(a).

In order to be "new" the evidence must not have been in the record 
at the time of the last final denial of the claim, and must not be 
merely redundant or cumulative of already considered evidence; 
that is, it should present new information.  In addition to being 
"new," the evidence must be material, in that it pertains to the 
issue for which the petition to reopen is requested. Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); see also Dolan v. Brown, 9 
Vet. App. 358, 363 (1996).  In order to be "material," the 
evidence need not warrant revision of a previous decision.  Hodge 
v. West, No. 98-7017, (Fed. Cir. Sept. 16, 1998).  The significant 
factor is whether there is a complete record for evaluation of an 
appellant's claim. Id.  Further, in determining whether evidence 
is new and material, the credibility of the new evidence is to be 
presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the RO's 1963 decision includes 
numerous VA and private treatment records that have been added to 
the claims file, but none contain any medical opinion relating 
current somnambulism disability to service.  

Although some of the records show that the veteran generally 
related his problems to service, the fact that the veteran's own 
account of the etiology of his disability was recorded in his 
medical records is not sufficient to support the claim.  In 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995), the Court held 
that:

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence"...[and] 
a bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional.

The Board has made a careful longitudinal review of the record.  
It is observed that the 1963 RO decision denied service connection 
for somnambulism on the basis that the disorder was not incurred 
in or aggravated by service.  This decision was supported by the 
evidence which was then of record.  The only medical opinion was 
the service medical survey which weighed against the claim.  

The Board notes that the additional evidence submitted since the 
1963 decision is essentially cumulative of evidence previously of 
record.  The Board observes that the medical evidence of record 
submitted subsequent to the RO decision does not include any 
competent evidence that the veteran's currently diagnosed 
somnambulism problems are related to service.  

The Board further observes that the veteran has alleged in 
statements on appeal that he has a disorder which was aggravated 
during his period of service.  The veteran certainly is competent 
to describe complaints of symptoms as well as stressful 
circumstances during service.  However, the veteran, as a lay 
person, is not competent to offer a medical diagnosis or to assert 
medical causation or to indicate that any actual identifiable 
aggravation of his disorder occurred. Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Moreover, the veteran's current contentions essentially 
duplicate his contentions which were of record at the time of the 
previous denial of his claim.  

Therefore, the Board concludes that the additional evidence 
submitted is not new and material as it is not so significant that 
it must be considered in order to fairly decide the merits of the 
claim.  What was lacking at the time of the original decision and 
is still lacking is evidence that the disorder began in or was 
aggravated during service.  None of the additional evidence 
contains medical evidence of such a nexus.  Nothing in the VCAA 
requires the VA to reopen a claim that has been disallowed except 
when new and material evidence has been secured and presented.  
See 38 U.S.C.A. § 5103(f).  Accordingly, the RO's decision denying 
service connection for somnambulism remains final and the claim is 
not reopened.  


ORDER

1.  Service connection for poor circulation in the lower 
extremities is denied.

2.  Service connection for arthritis of the knees is denied.

3.  Service connection for bilateral pes planus is denied.

4.  Service connection for hammertoes is denied.

5.  Service connection for gout is denied.

6.  New and material evidence has not been presented to reopen a 
claim for service connection for a conversion reaction manifested 
by recurrent somnambulism.



	                        
____________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



